Case: 18-13676    Date Filed: 05/08/2019   Page: 1 of 11


                                                             [DO NOT PUBLISH]

                  IN THE UNITED STATES COURT OF APPEALS

                          FOR THE ELEVENTH CIRCUIT
                            ________________________

                                   No. 18-13676
                               Non-Argument Calendar
                             ________________________

                         D.C. Docket No. 1:18-cv-20901-JLK

SARAH ALHASSID,

                                                     Plaintiff - Appellant,

versus

NATIONSTAR MORTGAGE LLC,
d.b.a. Champion Mortgage,

                                                     Defendant - Appellee.

                             ________________________

                     Appeal from the United States District Court
                         for the Southern District of Florida
                           ________________________

                                     (May 8, 2019)

Before MARCUS, JORDAN, and NEWSOM, Circuit Judges.

PER CURIAM:

         Sarah Alhassid appeals the dismissal of her five-count class action complaint

against Nationstar Mortgage LLC (“Nationstar”), the servicer of her reverse

mortgage. Alhassid alleges that Nationstar improperly placed flood insurance on
             Case: 18-13676     Date Filed: 05/08/2019   Page: 2 of 11


her home and charged her for the premiums, which led to increased financing costs

on the mortgage. The district court dismissed the complaint for failure to state a

claim under either the federal Fair Debt Collection Practices Act or Florida consumer

protection law. After careful review, we affirm in part, reverse in part, and remand

for further proceedings.

      The facts as alleged in the complaint are these. In 2007, Alhassid took out a

reverse mortgage with Seattle Mortgage Company on her condominium unit in

Aventura, Florida. Seattle Mortgage Company transferred the rights to Bank of

America, and the servicing rights were transferred to defendant Nationstar in 2012.

In a reverse mortgage, a borrower receives a loan, secured by the home, that is paid

off when the borrower sells the home, moves out, or dies. Borrowers are not required

to make regular monthly payments. Over the course of the loan, interest charges and

mortgage insurance premiums are applied to the loan balance on a monthly basis and

the amount owed by the borrower increases. When the borrower dies or sells the

home, the loan, including these monthly charges, comes due and is typically repaid

from the value of the home.

      Under the terms of the mortgage at issue, Alhassid was responsible for

insuring the property against damage caused by flooding and for paying flood and

hazard insurance premiums. If Alhassid failed to do so, the lender retained the right

to “do and pay whatever is necessary to protect the value of the Property and


                                         2
                Case: 18-13676       Date Filed: 05/08/2019       Page: 3 of 11


Lender’s rights in the Property, including payment of taxes, hazard insurance and

other items,” including flood insurance. A “Condominium Rider” attached to the

mortgage further specifies that if the condo’s owners association maintains a

“master” or “blanket” policy insuring all units against flood and hazard losses, then

the lender “waives the provision . . . for the payment of the premium for hazard

insurance on the Property, and . . . [Alhassid’s] obligation . . . to maintain hazard

insurance coverage on the Property is deemed satisfied to the extent that the required

coverage is provided by the Owners Association Policy.” In other words, so long as

there was a condo association insurance policy covering flood damage to the lender’s

satisfaction, Alhassid would not have to take out her own policy and the loan servicer

could not charge flood insurance premiums to Alhassid’s account.

       Alhassid alleges that Nationstar, with knowledge that her condo association

had flood insurance covering the property, improperly took out a lender-placed flood

insurance policy on her property and charged her for the premiums. 1 A total of

$5,200 in premiums was added to the balance of her loan, which resulted in a

corresponding increase in monthly interest and monthly mortgage insurance

premium charges added to the balance. Alhassid claims that this conduct violated


1
  In an earlier lawsuit, Alhassid claimed that Nationstar violated the FCCPA and FDCPA by
sending her letters requesting proof of flood insurance and informing her that flood insurance
was required for the property. The district court dismissed the complaint on the ground that the
letters “were not sent in connection with the collection of a debt,” and we affirmed. Alhassid v.
Nationstar Mortg. LLC, No. 1:16-CV-21211-KMM, 2016 WL 4269867, at *2 (S.D. Fla. Aug.
10, 2016), aff’d, 688 F. App’x 803 (11th Cir. 2017).
                                                3
              Case: 18-13676     Date Filed: 05/08/2019   Page: 4 of 11


the Fair Debt Collection Practices Act (FDCPA), 15 U.S.C. §§ 1692–1692p, the

Florida Consumer Collection Protection Act (FCCPA), Fla. Stat. §§ 559.55–

559.785, and two provisions of the Florida Deceptive and Unfair Trade Practices

Act (FDUTPA), Fla. Stat. §§ 501.201–501.213. She also seeks to recover for unjust

enrichment under Florida law.

      The district court granted Nationstar’s motion to dismiss for failure to state a

claim upon which relief can be granted. The court held that the monthly account

statements sent by Nationstar were not “debt collection letters,” and therefore they

could not lead to a violation of the FDCPA or the FCCPA. The court found that

Nationstar was in fact required by federal and Florida law to purchase flood

insurance for the property, so that conduct did not violate the FDUTPA. The court

dismissed the unjust enrichment claim on the ground that Alhassid’s claims were

squarely based on her contract with Nationstar, i.e. the reverse mortgage, which

precludes an unjust enrichment claim under Florida law.

      We review a district court’s dismissal of a complaint under Rule 12(b)(6) de

novo. Ray v. Spirit Airlines, Inc., 836 F.3d 1340, 1347 (2016). We take the

allegations in the complaint as true and construe them in the light most favorable to

the plaintiff. Id. “To survive a motion to dismiss, a complaint must contain sufficient

factual matter, accepted as true, to ‘state a claim to relief that is plausible on its

face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v.


                                          4
              Case: 18-13676     Date Filed: 05/08/2019   Page: 5 of 11


Twombly, 550 U.S. 544, 570 (2007)). A complaint need not contain “detailed factual

allegations,” Twombly, 550 U.S. at 555, but a plaintiff must “plead[] factual content

that allows the court to draw the reasonable inference that the defendant is liable for

the misconduct alleged.” Iqbal, 556 U.S. at 678. We are permitted to review

documents attached to the complaint, and “when the exhibits contradict the general

and conclusory allegations of the pleading, the exhibits govern.” Griffin Indus., Inc.

v. Irvin, 496 F.3d 1189, 1206 (11th Cir. 2007). We may affirm a district court’s

judgment on any ground appearing in the record, even if that ground was not relied

on or even considered by the district court. Powers v. United States, 996 F.2d 1121,

1123-24 (11th Cir. 1993).

      We begin with the federal claim. To state a plausible claim under the FDCPA,

a complaint must allege “(1) that the defendant is a ‘debt collector’ and (2) that the

challenged conduct is related to debt collection.” Reese v. Ellis, Painter, Ratterree

& Adams, LLP, 678 F.3d 1211, 1216 (11th Cir. 2012). We apply the “least-

sophisticated consumer” standard to evaluate whether a defendant’s conduct violates

the FDCPA. LeBlanc v. Unifund CCR Partners, 601 F.3d 1185, 1193 (11th Cir.

2010). A communication must be made “in connection with the collection of any

debt” to fall under the FDCPA, though it does not have to contain an express demand

for payment. Caceres v. McCalla Raymer, LLC, 755 F.3d 1299, 1303 & n.2 (11th

Cir. 2014).


                                          5
              Case: 18-13676     Date Filed: 05/08/2019   Page: 6 of 11


      Alhassid asserts that Nationstar violated 15 U.S.C. § 1692e’s prohibition on

“false, deceptive, or misleading representation or means in connection with the

collection of any debt” in two ways: first, Nationstar included the improper lender-

placed flood insurance premiums in her account statements, and second, Nationstar

made other communications representing that Alhassid was required to purchase a

flood insurance policy despite the condo association’s blanket policy insuring all

units against flood and hazard losses. We agree with the district court that Alhassid

fails to plausibly allege that the monthly account statements or any other

communications were made in connection with the collection of a debt.

      As the attachments to the complaint reflect, Alhassid’s monthly account

statement with the premium charges prominently states “THIS IS NOT A BILL” in

bold, uppercase letters. Nowhere does the statement request or demand payment

from Alhassid, state an amount that is due, or imply that payment is requested in any

other way, since reverse mortgages do not require monthly payments. The inclusion

of the boilerplate language that Nationstar “is a debt collector” and “[t]his is an

attempt to collect a debt” is not dispositive, especially in light of the nature of the

reverse mortgage and the specific information included in the statement. The least-

sophisticated consumer standard requires us to ask how a consumer with “a

rudimentary amount of information about the world and a willingness to read a

[document] with some care” would understand the statement, and it is clear that the


                                          6
              Case: 18-13676     Date Filed: 05/08/2019     Page: 7 of 11


monthly account statement about Alhassid’s reverse mortgage is not attempting to

collect on any debt. LeBlanc, 601 F.3d at 1194. It was purely informational,

containing no explicit or implicit demand for payment, and therefore cannot be the

basis for an FDCPA claim.

      In addition, and in any event, Alhassid has failed to plausibly allege that

Nationstar is a “debt collector” under the definition of the FDCPA. Although the

complaint does assert that Nationstar is a debt collector, we are not required to accept

“mere conclusory statements” in the complaint as true. Iqbal, 556 U.S. at 678. The

FDCPA provides that the term does not include “any person collecting or attempting

to collect any debt . . . to the extent such activity . . . concerns a debt which was not

in default at the time it was obtained by such person.” 15 U.S.C. § 1692a(6)(F).

According to the complaint, Nationstar began servicing the mortgage in 2012, and

the only alleged default was the result of the lender-placed flood insurance that was

not purchased until 2017. The complaint does not allege that the debt was in default

at the time it was obtained by Nationstar, and so Alhassid has not sufficiently pleaded

that Nationstar is a debt collector under the FDCPA for the purposes of this claim.

This alternative ground also requires dismissal of the FDCPA claim.

      As for Alhassid’s second claim, the FCCPA, Florida’s analogue to the federal

FDCPA, contains substantially similar provisions and courts often analyze them

together for that reason. See Oppenheim v. I.C. Sys., Inc., 627 F.3d 833, 839 (11th


                                           7
              Case: 18-13676     Date Filed: 05/08/2019   Page: 8 of 11


Cir. 2010). The FCCPA expressly provides that “due consideration and great weight

shall be given to the interpretations of the Federal Trade Commission and the federal

courts relating to the federal Fair Debt Collection Practices Act” when construing

the Act. Fla. Stat. § 559.77(5). One relevant difference is that the FCCPA applies

to any “person” collecting a consumer debt; it is not limited to statutorily defined

“debt collectors,” like the FDCPA.        See Fla. Stat. § 559.72.        Still, because

Nationstar’s communications were not made for the purposes of collecting a debt

for the reasons stated above, Alhassid has not plausibly alleged a violation of the

FCCPA.

      We also affirm the dismissal of Alhassid’s claim for unjust enrichment. Her

claims, as the district court noted, arise out of a relationship governed by a contract

between the two parties. “Florida courts have held that a plaintiff cannot pursue a

quasi-contract claim for unjust enrichment if an express contract exists concerning

the same subject matter.” Diamond “S” Dev. Corp. v. Mercantile Bank, 989 So. 2d
696, 697 (Fla. Dist. Ct. App. 2008). We are bound by Florida court decisions on

issues of Florida law; here, there is undoubtedly an express contract concerning the

same subject matter as Alhassid’s unjust enrichment claim, so this claim must be

dismissed.

      Lastly, however, we are unpersuaded by the district court’s analysis of

Alhassid’s FDUTPA claims, at least at this stage in the proceedings. Under the


                                          8
              Case: 18-13676     Date Filed: 05/08/2019     Page: 9 of 11


FDUTPA, a claim for damages has three elements: “(1) a deceptive act or unfair

practice; (2) causation; and (3) actual damages.” Rollins, Inc. v. Butland, 951 So.
2d 860, 869 (Fla. Dist. Ct. App. 2006). The Act applies to “unfair or deceptive acts

or practices” in “trade or commerce.” Fla. Stat. § 501.204(1). “Trade or commerce”

is defined as “the advertising, soliciting, providing, offering, or distributing, whether

by sale, rental, or otherwise, of any good or service, or any . . . thing of value.” Fla.

Stat. § 501.203(8). An “unfair practice” is “one that ‘offends established public

policy’ and one that is ‘immoral, unethical, oppressive, unscrupulous or substantially

injurious to consumers.’” PNR, Inc. v. Beacon Prop. Mgmt., 842 So. 2d 773, 777

(Fla. 2003) (quoting Samuels v. King Motor Co., 782 So. 2d 489, 499 (Fla. Dist. Ct.

App. 2001)). A “deceptive act” occurs when there is a “representation, omission, or

practice that is likely to mislead the consumer acting reasonably in the

circumstances, to the consumer’s detriment.” Id. at 777. The FDUTPA does not

apply to “[a]n act or practice required or specifically permitted by federal or state

law. Fla. Stat. § 501.212(1).

      Here, the district court dismissed Alhassid’s FDUTPA claims -- that

Nationstar’s “improper” placement of lender-placed insurance and its extraction of

“improper” interest and mortgage insurance premiums was a deceptive act or unfair

practice -- on the ground that Nationstar’s purchase of insurance “was required by

federal and Florida law.” But we disagree. According to the allegations in the


                                           9
             Case: 18-13676     Date Filed: 05/08/2019   Page: 10 of 11


complaint, Nationstar “was on notice” that the condo association “had valid flood

insurance in place that covered Alhassid’s property and that there was no lapse of

hazard insurance coverage,” that the condo association “maintained the requisite

insurance during the relevant period, and that Nationstar “performed no due

diligence whatsoever to ascertain” whether force-placed insurance was warranted.

      Taking these allegations as true, as we must at this stage, we cannot conclude

that the purchase of force-placed insurance was required by state or federal law.

      Nationstar has not cited any state or federal law requiring a servicer to

purchase flood insurance when it has reason to know that the borrower is maintaining

adequate coverage, which is what Alhassid claims Nationstar did in this case. This

is unsurprising, since no state or federal statute, as best as we can tell, compels a

servicer to purchase force-placed flood insurance when doing so would be

unnecessary or duplicative. In fact, in the analogous context of hazard insurance,

federal law expressly prohibits the purchase of force-placed insurance “unless the

servicer has a reasonable basis to believe that the borrower has failed to comply with

the mortgage loan contract's requirement to maintain hazard insurance.” 12 U.S.C.

§ 2605(k(1)(A). As pleaded in the complaint, Nationstar’s knew or should have

known that Alhassid’s home was covered by the condo association’s flood insurance

policy. Because we cannot conclude that the purchase of force-placed insurance is




                                         10
               Case: 18-13676         Date Filed: 05/08/2019       Page: 11 of 11


required by state or federal law when a home is already covered, we reverse the

district court’s dismissal of her FDUTPA claims on this ground. 2

       AFFIRMED IN PART, REVERSED IN PART, AND REMANDED. 3




2
  We express no view on whether Alhassid’s FDUTPA claims fall outside the ambit of FDUTPA
for other reasons, following “the general rule . . . that a federal appellate court does not consider
an issue not passed upon below.” Clark v. Coats & Clark, Inc., 929 F.2d 604, 609 (11th Cir.
1991) (quoting Singleton v. Wulff, 428 U.S. 106, 120 (1976)). On remand, the district court can
address in the first instance whether, for example, Alhassid has adequately pleaded “unfair or
deceptive acts or practices” in “trade or commerce.” See, e.g., Martorella v. Deutsche Bank Nat.
Tr. Co., 931 F. Supp. 2d 1218, 1224 (S.D. Fla. 2013); Williams v. Nationwide Credit, Inc., 890
F. Supp. 2d 1319, 1321 (S.D. Fla. 2012); PNR, Inc., 842 So. 2d at 777, n.2.
3
  The district court denied leave to amend the complaint, having dismissed each of Alhassid’s
claims. Since we reverse as to her FDUTPA claims, we leave it for the district court to consider
whether Alhassid may be permitted leave to amend the complaint as to the FDUTPA claims on
remand.
                                                 11